Citation Nr: 9913390	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, secondary to the veteran's service-connected left 
foot disorder.

2.  Entitlement to service connection for a left shoulder 
disorder, secondary to the veteran's service-connected left 
foot disorder.

3.  Entitlement to service connection for a low back 
disorder, secondary to the veteran's service-connected left 
foot disorder.

4.  Entitlement to service connection for a left hip 
disorder, secondary to the veteran's service-connected left 
foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military duty from February 1972 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's service-connected left foot disorder caused 
his current left hip disorder.

2.  The veteran's service-connected left foot disorder caused 
his current lumbosacral strain.

3.  Aggravation of the veteran's left shoulder disorder is 
proximately due to or the result of his service-connected 
left foot disorder.

4.  Aggravation of the veteran's right shoulder disorder is 
proximately due to or the result of his service-connected 
left foot disorder.


CONCLUSIONS OF LAW

1.  A current left hip disorder is the proximate result of a 
service-connected left foot disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).

2.  A current lumbosacral strain is the proximate result of a 
service-connected left foot disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).

3.  The veteran's right shoulder disorder was aggravated by a 
service-connected left foot disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

4.  The veteran's left shoulder disorder was aggravated by a 
service-connected left foot disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that the veteran 
injured his left foot in basic training March 1972.  X-rays 
revealed evidence of a subtalar dislocation.  He underwent 
two attempted closed manipulations of the left foot which 
were unsuccessful, and thereafter underwent an open reduction 
which was also unsuccessful.  In April 1972, another open 
reduction was performed.  After removal of the cast, it was 
noted that although the foot could be passively everted, it 
had a marked tendency to recur into a varus position.  In 
August 1972, the veteran underwent a modified Elmslie repair 
and the repair of an old avulsion, peroneal tendons of the 
left ankle, and soon thereafter, debridement of the left foot 
peroneal tendons due to a wound infection.  The diagnoses 
were dislocation, subtalar joint, left foot, without major 
artery or nerve involvement, but with tendon involvement; 
avulsion, peroneal tendons, left foot, without major artery 
or nerve involvement; and paralysis, peroneal muscles, left 
foot, manifested by lack of active eversion, with subtalar 
and ankle joint instability.  It was noted that the veteran 
was ambulatory with a short leg brace.  Based on these 
findings, the veteran was found medically unfit for further 
military service, and retired from active duty.

A VA examination conducted in 1975, revealed that the 
veteran's left foot was in constant varus deformity, with 
tenderness and swelling.  There was a complete lack of 
internal or external rotation of the ankle joint.  
Thereafter, an excision of a mass of the left ankle was 
removed.  Degenerative changes of the joints in the left foot 
were found.  An exploration of the left ankle was performed 
due to pain and instability.  There was an acute tender area 
lateral to the ankle, but no definite fluctuation.  In 1976, 
the veteran incurred a stitch abscess in his left ankle with 
lymphangitis of the left leg from a previous surgery.  

When the veteran was hospitalized in January 1995 for another 
disorder, he gave a history of bilateral ankle surgeries, as 
well as bilateral rotator cuff injuries to his shoulders due 
to falls.  At a VA examination in March 1995, the veteran 
stated that his left ankle had become more unstable causing 
him to fall, which resulted in injuries to both shoulders.  
The examination revealed that the veteran favored his right 
side and walked with a slight limp.  He could flex his knees 
about 20 degrees, and therefore could not squat.  He was able 
to rise on his soles and heels for a short time, but was 
unable to walk on either his heels or toes without support.  
He could evert his left foot, but was unable to invert his 
left foot due to ankylosis, secondary to surgery.  A fixed 
inversion of the left ankle was reported, as was metatarsus 
varus with degenerative arthritis.  On dorsiflexion, 10 
degrees noted as normal, the veteran had 0 degrees.  On 
plantar extension, 20 degrees was noted as essentially 
normal, the veteran had 10 degrees with the fixed inversion 
of the left foot.  The diagnoses were metatarsus varus and 
degenerative arthritis of the left ankle.  X-rays of the left 
ankle were normal.

Additionally, the veteran complained of pain over the left 
greater trochanter.  There was no specific history of a hip 
injury.  The examiner found mild tenderness over the area, 
with marked fatigue on standing.  The examiner stated that he 
felt this was mostly secondary to the left ankle disorder.  
Flexion of the hips was limited to 85 degrees, with 125 
degrees noted as normal.  Extension was to 30 degrees.  
Abduction was to 35 degrees on the left, with 45 degrees 
noted as normal.  Adduction was to 15 degrees on the left, 
with 25 degrees noted as normal.  The clinical diagnosis was 
mild osteoarthritis of the left hip.  X-rays revealed normal 
findings.  

The veteran gave a history of injuring his shoulders due to 
falling, which resulted in surgery on the left rotator cuff 
in 1988.  He stated that his shoulders would swell on 
physical work.  No obvious deformity of the shoulders were 
noted.  There was no evidence of subluxation or non-union.  
Complete range of motion of the shoulders was reported, 
although grimacing on internal and external rotation was 
reported.  

A VA outpatient treatment record dated in March 1995, noted 
that the veteran fell which resulted in pain to his low back 
and left hip.  The veteran related the fall to the 
instability of his left ankle.  The diagnosis was lumbosacral 
strain with some disc involvement L5-S1, without neurological 
deficit.  In May 1995, the veteran underwent left shoulder 
arthroscopy.  The diagnoses were impingement, left shoulder 
rotator cuff tear, and calcific tendinitis.  

In January 1996, the veteran twisted his left ankle which 
resulted in a traumatic tear peroneus tendons.  He underwent 
a soft tissue correction of the equina varus left ankle.  He 
was put in a walking cast.  In March 1996, a VA outpatient 
treatment record noted that the veteran was walking on the 
lateral side of left foot with frequent falling which caused 
some injury to the shoulder.  In August 1996, a VA examiner 
noted that prior to the surgery in January 1996, the left 
ankle deformity made his gait abnormal enough for him to 
frequently fall on the average of once a week.  In October 
1996, the veteran underwent a right shoulder arthroscopy with 
repair of  rotator cuff tear and anterior acromiplasty.  

In June 1997, the veteran complained of increased pain in his 
left lateral foot with standing, as well as difficulty with 
weightbearing.  In July 1997, the veteran complained of 
continued pain in the left ankle with ambulation.  He 
underwent an excision of a lump in the left foot at the base 
of the left metatarsal.  In August 1997, it was reported that 
the veteran had incurred a left foot abscess at the site of 
the excision.  

A VA examination conducted in September 1997, reported that 
as a result of the injury in service the veteran had 
developed a clubfoot which caused him to walk "funny."  The 
veteran noted that in 1996, he had surgery which straightened 
out his left foot and thereafter, had been walking more on 
the flat of his foot.  However, the veteran reported that he 
had developed pain in his left hip and lumbar spine.  On 
examination, the left hip in the supine position showed 
flexion of 90 degrees, extension of 10 degrees and abduction 
of 20 degrees.  The thigh was rotated in a circular manner 
about the femoral head and acetabulum.  There was some mild 
tenderness and slight weakness.  Range of motion showed 
external rotation of 45 degrees and internal rotation of 25 
degrees.  X-rays of the left hip were normal.  The diagnosis 
was chronic strain, left hip.

The veteran further reported that the pain in his low back 
began approximately in 1996, after the corrective surgery to 
straighten the left ankle.  Examination of the lumbar spine 
revealed no posture abnormalities or fixed deformity.  Mild 
paravertebral muscle spasm of the lumbar spine was found.  
Forward flexion of the lumbar spine was to 75 degrees with 
severe pain.  Backward extension was 25 degrees to 35 
degrees, left lateral flexion was 25 degrees, right lateral 
flexion was 30 degrees, rotation to left was 25 degrees, 
rotation to right was 35 degrees.  Pain in all movements was 
noted, but most severe with forward flexion and right lateral 
flexion and rotation to the right.  The examiner noted that 
although range of motion was greater to the right, the pain 
was more severe.  Deep tendon reflexes of the patella were 1 
plus, bilaterally.  The Achilles were not elicited.  There 
was no abnormal plantar reflex or significant muscle atrophy.  
There was no significant sensory or motor loss, although 
there were some changes around the left ankle, lateral 
malleolar area, and left foot due to the recent surgery and 
multiple surgical procedures.  X-rays of the lumbosacral 
spine revealed grade 1 spondylolisthesis at L5 associated 
with hypertrophic spurring and disc space narrowing.  The 
diagnosis was lumbosacral strain with disc degeneration and 
spondylolisthesis lumbar spine.

The veteran complained of bilateral shoulder pain due to 
numerous falls because of his left foot and ankle 
instability.  The veteran stated that he would often fall and 
catch himself on the shoulders.  He gave a history of surgery 
in 1995 on his left shoulder which found impingement syndrome 
and surgery in 1996 on his right shoulder, which repaired a 
rotator cuff tear.  Range of motion of the left shoulder 
showed flexion at 180 degrees, abduction at 150 degrees, 
external rotation was 80 degrees, and internal rotation was 
65 degrees.  The examiner noted that even though there was 
good range of motion of the left shoulder in forward flexion, 
the veteran had marked discomfort in the left shoulder, most 
severe in internal rotation and external rotation.  The right 
shoulder showed forward elevation at 180 degrees, abduction 
as 145 degrees, but external rotation was only 10 degrees 
with severe pain and a lot of crepitance.  Internal rotation 
was 80 degrees.  X-rays conducted in April 1996 showed old 
healed fracture of the distal end of the clavicle of the 
right shoulder with acromioclavicular joint slightly widened.  
A magnetic resonance imaging scan was conducted in 1994 prior 
to surgery which was compatible with an old rotator cuff tear 
and a tear of the bicipital tendon of the left shoulder.  The 
diagnosis was postoperative rotator cuff repair bilateral 
shoulders with tendinitis and impingement of the left 
shoulder.

The examiner concluded that 

[i]n view of his long-standing history of 
multiple surgeries on the left foot with 
marked club foot deformity due to 
previous surgeries it is certainly as 
likely as not that the left foot injury 
is the cause of the lumbosacral strain 
and left hip injury.

The examiner further stated that in view of the history of 
multiple falls and the veteran falling on his outstretched 
hands to catch himself, it was a possibility that the 
bilateral shoulder injuries were related to his 
service-connected left foot disorder.  However, the examiner 
also noted that the veteran had been a carpenter in 
construction work for many years and 

this too could be a cause of rotator cuff 
and tendinitis and impingement of the 
left shoulder and right shoulder.  I 
would feel at this that I could not give 
a satisfactory answer stating that the 
shoulder injuries are also a direct 
result of the left foot injury.

In an addendum to the report, however, the examiner stated 
that

[i]t has been shown that on several 
occasions when the [veteran] has fallen 
when he increased the strain to his 
shoulders that this has caused him to 
have an additional 20 degree less range 
of motion especially in forward 
elevation, but over the past year since 
his last surgery on his left foot he 
apparently has not been falling.

Analysis

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

A VA examiner in 1995 commented that the pain in the 
veteran's left hip was mostly secondary to his left ankle 
disorder.  The VA examiner in 1997 opined that "it is 
certainly as likely as not that the left foot injury is the 
cause of the lumbosacral strain and left hip injury."  Based 
upon this opinion, to which there is no contrary evidence of 
record, the Board concludes, through application of the 
doctrine of the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
that the veteran's lumbosacral strain and left hip injury are 
proximately due to or the result of his service-connected 
left foot disorder.  Accordingly, entitlement to service 
connection for lumbosacral strain and left hip injury is 
warranted.

The veteran has provided a history of falling on his 
shoulders.  In March 1996, a VA examiner noted that the 
veteran was walking on the lateral side of the left foot with 
frequent falling which caused some injury to the shoulder.  
Additionally, a VA examiner in August 1996, stated that that 
prior to the surgery in 1996, the left ankle deformity made 
the veteran's gait abnormal enough for him to fall 
frequently, on the average of once a week.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has held that, pursuant to the provisions 
of 38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 3.310(a), 
"when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen, 7 Vet. App. at 448.  Although the VA 
examiner in 1997 could not state with certainty that the 
veteran's shoulder disorders were caused by his 
service-connected left ankle disorder, the examiner did state 
that falling on his shoulders had increased the strain to the 
shoulders, which caused the veteran to have additional 
limitation of motion of the shoulders.  Inasmuch as the most 
recent VA examiner has indicated that falls due to the 
veteran's service-connected left foot disorder had aggravated 
the nonservice-connected shoulder disorders, the Board finds 
that the Court's decision in Allen is controlling.  
Therefore, service connection is warranted for postoperative 
rotator cuff repair bilateral shoulders, with tendinitis and 
impingement of the left shoulder, to the extent of the 
difference between the degree of disability that would be 
present without the aggravation due to the veteran's left 
foot disorder and the amount of disability currently 
manifested by bilateral shoulder disorders.


ORDER

Service connection for a right shoulder disorder, secondary 
to the veteran's service-connected left foot disorder is 
granted.  Service connection for a left shoulder disorder, 
secondary to the veteran's service-connected left foot 
disorder is granted.  Service connection for a low back 
disorder, secondary to the veteran's service-connected left 
foot disorder is granted.  Service connection for a left hip 
disorder, secondary to the veteran's service-connected left 
foot disorder is granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

